As filed with the Securities and Exchange Commission on June , 2016 Registration No. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Amendment No. 2 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 RESULTS-BASED OUTSOURCING, INC. (Exact name of registrant as specified in its charter) Delaware 32-0416399 (State or other Jurisdiction of Incorporation) (Primary Standard Classification Code) (IRS Employer Identification No.) Wework Commons South Station 745 Atlantic Ave. Boston, MA 02111 Tel.: 203-635-7600 (Address and Telephone Number of Registrant’s Principal Executive Offices and Principal Place of Business) Mary Ellen Schloth President RESULTS-BASED OUTSOURCING, INC. Wework Commons South Station 745 Alantic Ave. Boston, MA 02111 Tel: 203.635.7600 þ (Name, Address and Telephone Number of Agent for Service) Copies of communications to: Daniel H. Luciano, Esq 242A West Valley Brook Road Califon, New Jersey 07830 Tel No.: 908-832-5546 Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box.þ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, please check the following box and list the Securities Act registration Statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Share (1) Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock, par value $0.0001 $ $ The offering price has been estimated solely for the purpose of computing the amount of the registration fee in accordance with Rule 457(o). Our common stock is not traded on any national exchange and in accordance with Rule 457; the offering price was determined by the price shares were sold to our shareholders in a private placement memorandum. The price of $0.10 is a fixed price at which the selling security holders may sell their shares until our common stock is quoted on the OTC Bulletin Board at which time the shares may be sold at prevailing market prices or privately negotiated prices. The fixed price of $0.10 has been determined as the selling price based upon the original purchase price paid by certain selling shareholders of $0.02 plus an increase based on the fact the shares will be liquid and registered.There can be no assurance that a market maker will agree to file the necessary documents with the Financial Industry Regulatory Authority, nor can there be any assurance that such an application for quotation will be approved.There is noassurance that an active tradingmarket for our shares will develop, or, if developed, that it will be sustained.In the absence of a trading market or an active trading market, investors may be unable to liquidate their investment or make any profit from the investment. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with section 8(a) of the securities act of 1933 or until the registration statement shall become effective on such date as the commission, acting pursuant to said section 8(a), may determine. 2 The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION DATED JUNE , 2016 569,500 Common Shares RESULTS-BASED OUTSOURCING, INC. This prospectus relates to periodic offers and sales of 569,500 shares of our common stock by the selling security holders. We are not selling any shares of common stock and therefore will not receive any proceeds from this offering.The selling stockholders will receive all proceeds from the sale of stock in this offering Our common stock is presently not traded on any market or securities exchange. The 569,500 sharesof our common stock can be sold by selling security holders at a fixed price of $0.10 per share until our shares are quoted on the OTC QB and thereafter at prevailing market prices or privately negotiated prices. There can be no assurance thata market maker will agree to file the necessary documents withthe Financial Industry Regulatory Authority (“FINRA”), nor can there be any assurance that such an application for quotation will be approved.We have agreed to bear the expenses relating to the registration of the shares for the selling security holders. However, all commissions, selling and other expenses incurred by the selling stockholders to underwriters, agents, brokers and dealers will be borne by them.There is no assurance that an active trading market for our shares will develop, or, if developed, that it will be sustained.In the absence of a trading market or an active trading market, investors may be unable to liquidate their investment or make any profit from the investment. Investing in our common stock involves a high degree of risk.Before buying any shares, you should carefully read the discussion of material risks of investing in our common stock in “Risk Factors” beginning on page9 of this prospectus. Neither the U.S. Securities and Exchange Commission nor any state securities commission has approved or disapproved of anyone’s investment in these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The Date of This Prospectus Is: June , 2016 3 TABLE OF CONTENTS PAGE Forward-looking Statements 5 Prospectus Summary 6 Risk Factors 8 Use of Proceeds 14 Determination of Offering Price 14 Dilution 15 Penny Stock Considerations 15 Selling Shareholders 16 Plan of Distribution 18 Description of Securities 20 Legal Matters 22 Experts 22 Description of Business 23 Description of Property 42 Legal Proceedings 42 Market For Common Equity and Related Stockholder Matters 42 Available Information 44 Index to Financial Statements 45 Management’s Discussion and Analysis of Financial Condition and Results of Operations 46 Changes in and Disagreements with Accounts on Accounting and Financial Disclosure 49 Quantitative and Qualitative Disclosures about Market Risk 49 Directors, Executive Officers, Promoters, and Control Persons 49 Executive Compensation 51 Security Ownership of Certain Beneficial Owners and Management 52 Certain Relationships and Related Transactions 52 4 FORWARD-LOOKING STATEMENTS This prospectus includes forward-looking statements. We have based these forward-looking statements on our current expectations and projections about future events. These forward-looking statements are subject to risks, uncertainties and assumptions about Results-Based Outsourcing Inc., including, among other things: ● Our ability to successfully execute our business model. ● Growth in demand for our consulting services. Except as required by law, we undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. In light of these risks, uncertainties and assumptions, the forward-looking events discussed in this prospectus might not occur. The terms "Results-Based Outsourcing Inc." "our" and "we," as used in this prospectus, refer to Results-Based Outsourcing Inc. You should rely only on the information contained in this prospectus. We have not authorized any other person to provide you with different information. If anyone provides you with different or inconsistent information, you should not rely on it. We are not making an offer to sell these securities in any jurisdiction where the offer or sale is not permitted. You should assume that the information appearing in this prospectus is accurate as of the date on the front cover of this prospectus only. Our business, financial condition, results of operations and prospects may have changed since that date. We intend to furnish our shareholders with annual reports containing consolidated financial statements audited by an independent accounting firm. 5 PROSPECTUSSUMMARY This summary highlights selected information contained elsewhere in this prospectus.This summary does not contain all the information that you should consider before investing in the common stock.You should carefully read the entire prospectus, including “Risk Factors”, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and the Consolidated Financial Statements, before making an investment decision. We are a consulting company for the small business enterprise market (hereinafter referred to as the “SME Market”).In general, SME Market companies range from sole proprietors – the one-person operation with no employees to those companies that have up to 50 employees.We target those SME companies with limited resources and/or infrastructure looking to outsource all or part of their operations and/or corporate level functions.We initially recommend clients start with outsourcing one or more of these areas;financial and management reporting, accounting, tax reporting, legal and compliance, human resource management or sales and marketing (collectively our “Business Services”). We also look to help clients identify, implement and maintain business software products that are currently available in the marketplace that help streamline business operations through automation (our “Managed Software Services”).Our Business Services and Managed Software Services are collectively referred to as our Services. Our Services areprovided to clients on a project-based fee arrangement or a fixed term agreement with an initial retainer and monthly or periodic payments. Our fixed term agreements generally arise when a client requires a service and does have the internal manpower to fulfill the responsibility.These agreements may be terminated with 30 days notice. We deliver ourServices through in-house personnel and outside independent contractors which we directly engage to support our clients.All billing and related contractual agreements are made directly between our clients and our company. Presently, our sole officer provides accounting, financial and management reporting, accounting and human resource services to our clients. We expect to increase our in house personnel and provide additional in house services as our business develops in the future. In addition, at the present time, we use three independent contractors, including the spouse of our sole officer and director, to provide Services to our clients which include financial and management reporting, tax reporting, legal and compliance and sales and marketing. We plan to expand our access to outside independent contractors capable of providing Services to clients.We believe our business model allows clients to access quality service providers on an as needed basis, thus eliminating fixed overhead costs. Moreover, we manage all of our Services, irrespective of whether they are provided by in house personnel or are outsourced to independent contractors. This feature lessens the responsibilities of client management personnel.We believe that by combining ouroutsourced business consulting services and existing software products in the marketplace, we help clients cost effectively and efficiently build and maintain their business plans. The Company plans to become a public company. The reason for becoming a public company is to attract capital to fund further expansion and the development of our Services.Many investors prefer to invest in public companies because they deem their investment to have more liquidity in their investment. Another reason for becoming public is to increase public awareness of the Company.The negatives for being public are the cost of compliance with regulatory requirements, audits, and investor relations can be high. We believe the additional costs associated with being public will range up to $50,000 per year. This estimate could change dramatically depending on the level of our success. The Company, the Company’s officers and directors do not intend for the Company, once it is reporting, to be used as a vehicle for a private company to become a reporting company. Since our inception (July 2013), through December 31, 2015, we have received over $235,000 in revenues.For the year ended December 31, 2015, we reported a profit of $9,012 and had working capital of $11,012.Through the date of this report we have acquired 11 clients.Two client’s represented approximately 34% and 21% of our revenue to date, respectively, andthe remaining clients each represented 12% or less of our revenue.Our initial activities focused on developing our delivery service model that will enable us to best service clients and scale as our client base grows.With our delivery system now developed we plan to focus our efforts on sales and marketing and setting up our decentralized service locations. Our working capital as of December 31, 2015 is $11,012. We project that our monthly expenditures (burn rate) is approximately $6,000 consisting of general office overhead of $1,000 and a $5,000 monthly consulting payment (“Consulting Fee”) to the spouse of our sole officer and director. Per the Consulting Agreement provided under Exhibit 10.1, at our discretion, we can defer the payment of all or part of the monthly fee depending on our available cash position. Furthermore, either party may terminate the consulting agreement with 30 days advance written notice. The consulting fee represents a fee to the consultant for Services delivered by the consultant to4 of our clients.In addition, we project the cost of being a public company to be approximately $4,000 per month.Thus, absent any deferral of the stated consulting fee, our total monthly overhead is approximately $10,000.Based upon our current revenue stream, we will have sufficient capital to operate for the next twelve to fourteen months from the date of our financial statements (December 31, 2015).However, if we loseclients and are unable to continue to grow our revenue, we estimate that we will exhaust our available capital within seven to ninemonths from December 31, 2015.For these and other reasons, our independent auditors have raised substantial doubt about our ability to continue as a going concern.Accordingly, we may require additional financing, including the debt or equity funding. 6 We have no present plans to be acquired or to merge with another company nor do we, nor any of our shareholders, have any plans to enter into a change of control or similar transaction.We may, as stated below under “Our Strategy”, look to acquire complementary service providers or software product companies in the future to grow our operations. Our offices are located at Wework Commons, South Station, 745 Atlantic Ave.,Boston, MA 02111. Our telephone number is 203.635.7600 and our website is www.rboutsourcing.com. The information contained in our website is not incorporated into this prospectus. The Offering Common stock offered by selling security holders: 569,500 shares of common stock. Common stock outstanding before the offering: 4,107,000 shares of common stock. Common stock outstanding after the offering 4,107,000 shares of common stock Terms of the Offering: The selling security holders will determine when and how they will sell the common stock offered in this prospectus. Use of Proceeds: We are not selling any shares of the common stock covered by this prospectus, and, as a result, will not receive any proceeds from this offering. Risk Factors: The common stock offered hereby involves a high degree of risk and should not be purchased by investors who cannot afford the loss of their entire investment. See “Risk Factors” below. 7 Summary Financial Data The summary financial information set forth below has been derived from our financial statements for the year ended December 31, 2015 and and 2014 and should be read in conjunction with the financial statements and the notes thereto included elsewhere in this Prospectus and in the information set forth in the section titled “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” Three months ended March 31, 2016 YearEnding December 31, 2015 Year Ending December 31, 2014 Revenues $ 103,891 $ $ Cost of Revenues $ 49,110 $ $ Operating Expenses $ 53,950 $ $ Net Income (Loss) from operations $ 831 $ $ ) As of March 31, 2016 As of December 31, 2015 As of December 31, 2014 Total Assets $ 37,381 $ $ Total Liabilities $ 20,648 $ $ Working Capital $ 13,808 $ $ Shareholder’s Equity $ 16,733 $ $ RISK FACTORS An investment in our common stock involves a high degree of risk. You should carefully consider the risks described below and the other information in this prospectus before investing in our common stock. If any of the following risks occur, our business, operating results and financial condition could be seriously harmed. Please note that throughout this prospectus, the words “we”, “our”, “us”, or “Results-Based Outsourcing” refer to the Company and its subsidiaries and not to the selling stockholders. Risks Related to Our Business WE HAVE A LIMITED OPERATING HISTORY THAT YOU CAN USE TO EVALUATE US, AND THE LIKELIHOOD OF OUR SUCCESS MUST BE CONSIDERED IN LIGHT OF THE PROBLEMS, EXPENSES, DIFFICULTIES, COMPLICATIONS AND DELAYS FREQUENTLY ENCOUNTERED BY A SMALL DEVELOPING COMPANY. We were incorporated in Delaware on July 22, 2013.Although we are generating revenue, we have no significant financial resources. The likelihood of our success must be considered in light of the problems, expenses, difficulties, complications and delays frequently encountered by a small developing company starting a new business enterprise and the highly competitive environment in which we will operate. Since we have a limited operating history, we cannot assure you that our business will be profitable or that we will ever generate sufficient revenues to meet our expenses and support our anticipated activities. WE DEPEND ON OUR SOLE DIRECTOR AND OFFICER (‘SHE”, “HER”) AND THE LOSS OF HER SERVICES WOULD FORCE US TO EXPEND TIME AND RESOURCES IN PURSUIT OF REPLACEMENTS WHICH COULD ADVERSELY AFFECT OUR BUSINESS. We consider our current director and officer to be essential to the success of the business.We have no employment contract with her and do not maintain key man life insurance on her.Although she has not indicated any intention of leaving us, if she did leave for any reason it could have very negative impact on our ability to fulfill our business plan. 8 WE MAY INCUR SIGNIFICANT COSTS TO BE A PUBLIC COMPANY TO ENSURE COMPLIANCE WITH U.S. CORPORATE GOVERNANCE AND ACCOUNTING REQUIREMENTS AND WE MAY NOT BE ABLE TO ABSORB SUCH COSTS. We may incur significant costs associated with our public company reporting requirements, costs associated with newly applicable corporate governance requirements, including requirements under the Sarbanes-Oxley Act of 2002 and other rules implemented by the Securities and Exchange Commission. We expect these costs to approximate $50,000 per year, consisting of $25,000 in legal, $20,000 in audit and $5,000 for EDGAR filing and transfer agent fees. We expect all of these applicable rules and regulations to significantly increase our legal and financial compliance costs and to make some activities more time consuming and costly.We may not be able to cover these costs from our operations and may need to raise or borrow additional funds.We also expect that these applicable rules and regulations may make it more difficult and more expensive for us to obtain director and officer liability insurance and we may be required to accept reduced policy limits and coverage or incur substantially higher costs to obtain the same or similar coverage.As a result, it may be more difficult for us to attract and retain qualified individuals to serve on our board of directors or as executive officers. We are currently evaluating and monitoring developments with respect to these newly applicable rules, and we cannot predict or estimate the amount of additional costs we may incur or the timing of such costs.In addition, we may not be able to absorb these costs of being a public company which will negatively affect our business operations. OUR SOLE DIRECTOR AND CHIEF EXECUTIVEOFFICER BENEFICIALLY OWN’S APPROXIMATELY 85% OF THE SHARES OF OUR COMMON STOCK GIVING HER CONTROL OVER DECISIONS AND HER INTEREST COULD CONFLICT WITH THE INVESTORS WHICH COULD CAUSE THE INVESTOR TO LOSE ALL OR PART OF THE INVESTMENT. Our sole director and chief executive officer owns approximately 85% of our issued and outstanding common stock.As such, these officers have complete control over decisions, including, but not limited to all employment decisions, appointment of other management positions and whether to enter into material transactions with related parties.Such concentration of ownership may also have the effect of delaying or preventing a change in control, which may be to the benefit of our management but not in the interest of the shareholders. This beneficial ownership and potential effective control on all matters relating to our business and operations could eliminate the possibility of shareholders changing the management in the event that the shareholders did not agree with the conduct of the officers and directors. Additionally, the shareholders would potentially not be able to obtain the necessary shareholder vote to affect any change in the course of our business. This lack of shareholder control could prevent the shareholders from removing from the Board of Directors any directors who are not managing the company with sufficient skill to make it profitable, which could prevent us from becoming profitable. OUR SOLE DIRECTOR AND CHIEF EXECUTIVE OFFICER INTENDS TO DEVOTE ONLY PART TIME EFFORTS TO OUR BUSINESS, MAY HAVE CONFLICTS OF INTERESTS IN ALLOCATING HER TIME BETWEEN OUR COMPANY AND THOSE OF OTHER BUSINESSES AND DETERMINING TO WHICH ENTITY A PARTICULAR BUSINESS OPPORTUNITY SHOULD BE PRESENTED WHICH MAY NOT BE SUFFICIENT TO SUCCESSFULLY DEVELOP OUR BUSINESS. The amount of time our sole director and officer intends to devote to our business is limited currently expected to be approximately 15%, of her working time to our company.She has other business interests, although these business interests are not competitive to our operations.While we expect her to increase the percentage of the working timeshe devotes to our company if our operations increase, the amount of time which she devotes to our business may not be sufficient to fully develop our business. Additionally, she may encounter a conflict of interest in allocating their time between our operations and those of other businesses. In the course of her other business activities, she may become aware of investment and business opportunities which may be appropriate for presentation to us as well as other entities to which she owes a fiduciary duty.As a result, she may have conflicts of interest in determining to which entity a particular business opportunity should be presented.Such conflicts of interests, should they arise, may be detrimental to our business. 9 BECAUSE OUR MANAGEMENT DOES NOT HAVE PRIOR EXPERIENCE RUNNING A PUBLIC COMPANY, WE MAY HAVE TO HIRE INDIVIDUALS OR SUSPEND OR CEASE OPERATIONS. Because our managementhas limitedprior experience in running a public company, including the preparation of reports under the Securities Act of 1934, we may have to hire additional experienced personnel to assist us with the preparation thereof. If we need the additional experienced personnel and we do not hire them, we could fail in our plan of operations and have to suspend operations or cease operations entirely BECAUSE OUR OFFICER AND DIRECTOR HAS LIMITED FORMAL TRAINING OR EXPERIENCE IN FINANCIAL ACCOUNTING AND MANAGEMENT,THERE MAY NOT BE EFFECTIVE DISCLOSURE AND ACCOUNTING CONTROLS TO COMPLY WITH APPLICABLE LAWS AND REGULATIONS WHICH COULD RESULT IN FINES, PENALTIES AND ASSESSMENTS AGAINST US. Our sole director and chief executive officer/chief financial officerhas limited formal training or experience in financial accounting and management, however, she responsible for our managerial and organizational structure which will include preparation of disclosure and accounting controls under the Sarbanes Oxley Act of 2002.Whileshe has limited formal training in financial accounting matters and limited experience U.S. Generally Accepted Accounting Principals, she has been preparing the financial statements that have been audited and reviewed by our auditors and included in this prospectus. When the disclosure and accounting controls referred to above are implemented, she will be responsible for the administration of them.Should she not have sufficient experience, she may be incapable of creating and implementing the controls.Lack of proper controls could cause our financial statements to be inaccurate which will give us an incorrect view of our financial condition and mislead us into believing our operations are being conducted correctly.As a result, investors will be misled about our financial condition and the quality of our operations.This inaccurate reporting could cause us to be subject to sanctions and fines by the SEC which ultimately could cause you to lose your investment, however, because of the small size of our expected operations, we believe that she will be able to monitor the controls he will have created and will be accurate in assembling and providing information to investors. WE EXPECT OUR QUARTERLY RESULTS TO FLUCTUATE WHICH MAY ADVERSELY AFFECT OUR STOCK PRICE. We expect that our quarterly results will fluctuate significantly.We believe that period-to-period comparisons of our operating results are not meaningful. Additionally, if our operating results in one or more quarters do not meet securities analysts' or your expectations, the price of our common stock could decrease. IF OUR COSTS AND EXPENSES ARE GREATER THAN ANTICIPATED AND WE ARE UNABLE TO RAISE ADDITIONAL WORKING CAPITAL, WE MAY BE UNABLE TO FULLY FUND OUR OPERATIONS AND TO OTHERWISE EXECUTE OUR BUSINESS PLAN. We believe that our currently available working capital and current client base will be sufficient to continue our business for at least the next 3 to 5 months, absent continuing revenue. Should our costs and expenses prove to be greater than we currently anticipate, or should we change our current business plan in a manner that will increase or accelerate our anticipated costs and expenses, the depletion of our working capital would be accelerated.To the extent it becomes necessary to raise additional cash in the future as our current cash and working capital resources are depleted, we will seek to raise it through the public or private sale of debt or equity securities, funding from joint-venture or strategic partners, debt financing or short-term loans, or a combination of the foregoing.We may also seek to satisfy indebtedness without any cash outlay through the private issuance of debt or equity securities.We currently do not have any binding commitments for, or readily available sources of, additional financing.We cannot give you any assurance that we will be able to secure the additional cash or working capital we may require to continue our operations. 10 IF WE REQUIRE ADDITIONAL CAPITAL AND EVEN IF WE ARE ABLE TO RAISE ADDITIONAL FINANCING, WE MIGHT NOT BE ABLE TO OBTAIN IT ON TERMS THAT ARE NOT UNDULY EXPENSIVE OR BURDENSOME TO THE COMPANY OR DISADVANTAGEOUS TO OUR EXISTING SHAREHOLDERS. If we require additional capital and even if we are able to raise additional cash or working capital through the public or private sale of debt or equity securities, funding from joint-venture or strategic partners, debt financing or short-term loans, or the satisfaction of indebtedness without any cash outlay through the private issuance of debt or equity securities, the terms of such transactions may be unduly expensive or burdensome to the Company or disadvantageous to our existing shareholders. For example, we may be forced to sell or issue our securities at significant discounts to market, or pursuant to onerous terms and conditions, including the issuance of preferred stock with disadvantageous dividend, voting or veto, board membership, conversion, redemption or liquidation provisions; the issuance of convertible debt with disadvantageous interest rates and conversion features; the issuance of warrants with cashless exercise features; the issuance of securities with anti-dilution provisions; and the grant of registration rights with significant penalties for the failure to quickly register. If we raise debt financing, we may be required to secure the financing with all of our business assets, which could be sold or retained by the creditor should we default in our payment obligations. A CONFLICT OF INTEREST MAY ARISE WITH OUR CONSULTANT We have entered into a consulting contract with the spouse ofour sole officer and director, who maintains his own independent consulting business. We believe this contract provides for terms which are customary in the industry, albeit slightly more favorable to the Company than other consultant arrangements with the Company, however, nonetheless, it may be considered a non arm's length transaction due to the relationship of the parties. In addition, the spouse has previously referred a number of clients to the Company. However,a potential conflict of interest may arise in the future concerning the allocation of new clients between the Company and that of the spouse'sexisting consultingbusiness. WE FACE INTENSE COMPETITION AND OPERATE IN AN INDUSTRY WITH LIMITED BARRIERS TO ENTRY, AND MOST OF OUR COMPETITORS ARE BETTER POSITIONED THAN WE ARE. The start-up, emerging business professional services market is competitive with limited barriers to entry. Our competitors include established professional service providers, including without limitation, the Boston Consulting Group, Kimley Horn & Associates, TEK Systems,Deloitte Touche, Provitior ManPower, who have longer operating histories, larger customer bases, greater brand recognition and significantly greater financial, marketing, technical, management and other resources than we do. We expect competition will intensify in the future. Increased competition may result in reduced operating margins, reduced profitability, loss of market share and diminished brand recognition.These and other competitive pressures may have a material adverse effect on our business, financial condition and results of operations. Risks Related to Our Common Stock YOU MAY NOT BE ABLE TO LIQUIDATE YOUR INVESTMENT SINCE THERE IS NO ASSURANCE THAT A PUBLIC MARKET WILL DEVELOP FOR OUR COMMON STOCK OR THAT OUR COMMON STOCK WILL EVER BE APPROVED FOR TRADING ON A RECOGNIZED EXCHANGE There is no established public trading market for our securities.Although we intend to be quoted on the OTC QB tier of OTC Markets in the United States, our shares are not and have not been quoted on any exchange or quotation system. We cannot assure you that a market maker will agree to file the necessary documents with the FINRA, nor can there be any assurance that such an application for quotation will be approved or that a regular trading market will develop or that if developed, will be sustained. In the absence of a trading market, an investor may be unable to liquidate its investment, which will result in the loss of your investment. 11 THE OFFERING PRICE OF THE SHARES WAS SOLELY DETERMINED BASED UPON THE PRICE THE SHARES WERE SOLD IN THE PRIVATE PLACEMENT, AND THEREFORE SHOULD NOT BE USED AS AN INDICATOR OF THE FUTURE MARKET PRICE OF THE SECURITIES. THEREFORE, THE OFFERING PRICE BEARS NO RELATIONSHIP TO THE ACTUAL VALUE OF THE COMPANY, ANDMAY MAKE OUR SHARES DIFFICULT TO SELL. Since our shares are not listed or quoted on any exchange or quotation system, the offering price of $0.10 for the shares of common stock was determined based upon the price the shares were sold to the investors in private placements of $0.02 plus an increase based on the fact the shares will be liquid and registered. The facts considered in determining the offering price were our financial condition and prospects, our limited operating history and the general condition of the securities market. The offering price bears no relationship to the book value, assets or earnings of our company or any other recognized criteria of value. The offering price should not be regarded as an indicator of the future market price of the securities. SHOULD OUR STOCK BECOME QUOTED ON THE OTC QB TIER OF OTC MARKETS IF WE FAIL TO REMAIN CURRENT ON OUR REPORTING REQUIREMENTS, WE COULD BE REMOVED FROM THE OTC QB WHICH WOULD LIMIT THE ABILITY OF BROKER-DEALERS TO SELL OUR SECURITIES AND THE ABILITY OF STOCKHOLDERS TO SELL THEIR SECURITIES IN THE SECONDARY MARKET. Companies quoted on the OTC QB tier of OTC Markets, such as we are seeking to become, must be reporting issuers under Section 12 of the Securities Exchange Act of 1934, as amended, and must be current in their reports under Section 13, in order to maintain price quotation privileges on the OTC QB. If we fail to remain current on our reporting requirements, we could be removed from the OTC QB. As a result, the market liquidity for our securities could be severely adversely affected by limiting the ability of broker-dealers to sell our securities and the ability of stockholders to sell their securities in the secondary market. In addition, we may be unable to get re-quoted on the OTC QB, which may have an adverse material effect on our Company. ONCE PUBLICLY TRADING, THE APPLICATION OF THE “PENNY STOCK” RULES COULD ADVERSELY AFFECT THE MARKET PRICE OF OUR COMMON SHARES AND INCREASE YOUR TRANSACTION COSTS TO SELL THOSE SHARES. The Securities and Exchange Commission has adopted Rule 15g-9 which establishes the definition of a “penny stock,” for the purposes relevant to us, as any equity security that has a market price of less than $5.00 per share or with an exercise price of less than $5.00 per share, subject to certain exceptions. For any transaction involving a penny stock, unless exempt, the rules require: ● that a broker or dealer approve a person's account for transactions in penny stocks; and ● the broker or dealer receive from the investor a written agreement to the transaction, setting forth the identity and quantity of the penny stock to be purchased. 12 In order to approve a person's account for transactions in penny stocks, the broker or dealer must: ● obtain financial information and investment experience objectives of the person; and ● make a reasonable determination that the transactions in penny stocks are suitable for that person and the person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prescribed by the Commission relating to the penny stock market, which, in highlight form: ● sets forth the basis on which the broker or dealer made the suitability determination; and ● that the broker or dealer received a signed, written agreement from the investor prior to the transaction. Generally, brokers may be less willing to execute transactions in securities subject to the “penny stock” rules. This may make it more difficult for investors to dispose of our common stock and cause a decline in the market value of our stock. Disclosure also has to be made about the risks of investing in penny stocks in both public offerings and in secondary trading and about the commissions payable to both the broker-dealer and the registered representative, current quotations for the securities and the rights and remedies available to an investor in cases of fraud in penny stock transactions. Finally, monthly statements have to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. WE DO NOT EXPECT TO PAY DIVIDENDS IN THE FUTURE; ANY RETURN ON INVESTMENT MAY BE LIMITED TO THE VALUE OF OUR COMMON STOCK. We do not currently anticipate paying cash dividends in the foreseeable future. The payment of dividends on our Common Stock will depend on earnings, financial condition and other business and economic factors affecting it at such time as the board of directors may consider relevant. Our current intention is to apply net earnings, if any, in the foreseeable future to increasing our capital base and development and marketing efforts. There can be no assurance that the Company will ever have sufficient earnings to declare and pay dividends to the holders of our Common Stock, and in any event, a decision to declare and pay dividends is at the sole discretion of our Board of Directors. If we do not pay dividends, our Common Stock may be less valuable because a return on your investment will only occur if its stock price appreciates. 13 OUR COMMON STOCK PRICE IS LIKELY TO BE HIGHLY VOLATILE WHICH MAY SUBJECT US TO SECURITIES LITIGATION THEREBY DIVERTING OUR RESOURCES WHICH MAY AFFECT OUR PROFITABILITY AND RESULTS OF OPERATION. The market price for our common stock is likely to be highly volatile as the stock market in general and the market for Internet-related stocks. The following factors will add to our common stock price's volatility: ● actual or anticipated variations in our quarterly operating results; ● announcements by us of acquisitions; ● additions or departures of our key personnel; and. ● sales of our common stock Many of these factors are beyond our control. These factors may decrease the market price of our common stock, regardless of our operating performance.In the past, plaintiffs have initiated securities class action litigation against a company following periods of volatility in the market price of its securities.We may in the future be the target of similar litigation.Securities litigation could result in substantial costs and liabilities and could divert management’s attention and resources. REDUCED DISCLOSURE REQUIREMENTS APPLICABLE TO EMERGING GROWTH COMPANIES MAY MAKE OUR COMMON STOCK LESS ATTRACTIVE TO INVESTORS. We qualify as an "emerging growth company" under the JOBS Act. As a result, we are permitted to, and intend to, rely on exemptions from certain disclosure requirements. For so long as we are an emerging growth company, we will not be required to: ● have an auditor report on our internal controls over financial reporting pursuant to Section 404(b) of the Sarbanes-Oxley Act; ● comply with any requirement that may be adopted by the Public Company Accounting Oversight Board regarding mandatory audit firm rotation or a supplement to the auditor's report providing additional information about the audit and the financial statements (i.e., an auditor discussion and analysis); ● submit certain executive compensation matters to shareholder advisory votes, such as "say-on-pay" and "say-on-frequency;" and ● disclose certain executive compensation related items such as the correlation between executive compensation and performance and comparisons of the CEO's compensation to median employee compensation. In addition, Section 107 of the JOBS Act also provides that an emerging growth company can take advantage of the extended transition period provided in Section 7(a)(2)(B) of the Securities Act for complying with new or revised accounting standards. In other words, an emerging growth company can delay the adoption of certain accounting standards until those standards would otherwise apply to private companies. We will remain an emerging growth company for up to five full fiscal years, although if the market value of our common stock that is held by non-affiliates exceeds $700 million as of any January 31 before that time, we would cease to be an emerging growth company as of the following December 31, or if our annual revenues exceed $1 billion, we would cease to be an emerging growth company the following fiscal year, or if we issue more than $1 billion in non-convertible debt in a three-year period, we would cease to be an emerging growth company immediately. Notwithstanding the above, we also are currently a "smaller reporting company," meaning that we are not an investment company, an asset-backed issuer, nor a majority-owned subsidiary of a parent company that is not a smaller reporting company, and has a public float of less than $75 million and annual revenues of less than $50 million during the most recently completed fiscal year. If we are still considered a "smaller reporting company" at such time as we cease to be an "emerging growth company," we will be subject to increased disclosure requirements. However, the disclosure requirements will still be less than they would be if we were not considered either an "emerging growth company" or a "smaller reporting company." Specifically, similar to "emerging growth companies", "smaller reporting companies" are able to provide simplified executive compensation disclosures in their filings; are exempt from the provisions of Section 404(b) of the Sarbanes-Oxley Act requiring that independent registered public accounting firms provide an attestation report on the effectiveness of internal control over financial reporting; are not required to conduct say-on-pay and frequency votes until annual meetings occurring on or after January 21, 2015; and have certain other decreased disclosure obligations in their SEC filings, including, among other things, only being required to provide two years of audited financial statements in annual reports. Decreased disclosures in its SEC filings due to its status as an "emerging growth company" or "smaller reporting company" may make us less attractive to investors given that it will be harder for investors to analyze the Company's results of operations and financial prospects and, as a result, it may be difficult for us to raise additional capital as and when we need it. USE OF PROCEEDS The selling stockholders are selling shares of common stock covered by this prospectus for their own account. We will not receive any of the proceeds from the sale of these shares. We have agreed to bear the expenses relating to the registration of the shares for the selling security holders. DETERMINATION OF OFFERING PRICE Since our shares are not listed or quoted on any exchange or quotation system, the offering price of the shares of common stock of $0.10 was determined as the selling price based upon the original purchase price paid by certain selling shareholders of $0.02 plus an increase based on the fact the shares will be liquid and registered. The offering price of the shares of our common stock has been determined arbitrarily by us and does not necessarily bear any relationship to our book value, assets, past operating results, financial condition or any other established criteria of value. The facts considered in determining the offering price were our financial condition and prospects, our limited operating history andthe general condition of the securities market. Although our common stock is not listed on a public exchange, we will be filing to obtain a listing on the OTC QB tier of OTC Markets. In order tobe quoted on the OTC QB, a market maker must file an application on our behalf in order to make a market for our common stock. There can be no assurance that a market maker will agree to file the necessary documents with FINRA, nor can there be any assurance that such an application for quotation will be approved. In addition, there is no assurance that our common stock will trade at market prices in excess of the initial public offering price as prices for the common stock in any public market which may develop will be determined in the marketplace and may be influenced by many factors, including the depth and liquidity. 14 DILUTION The common stock to be sold by the selling shareholders is common stock that is currently issued. Accordingly, there will be no dilution to our existing shareholders. PENNY STOCK CONSIDERATIONS Our common stock will be a penny stock; therefore, trading in our securities is subject to penny stock considerations. Broker-dealer practices in connection with transactions in “penny stocks” are regulated by certain penny stock rules adopted by the Securities and Exchange Commission. Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the NASDAQ system). Penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document that provides information about penny stocks and the risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction, and monthly account statements showing the market value of each penny stock held in the customer’s account. The broker-dealer must also make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction. These requirements may have the effect of reducing the level of trading activity, if any, in the secondary market for a security that becomes subject to the penny stock rules. The additional burdens imposed upon broker-dealers by such requirements may discourage broker-dealers from effecting transactions in our securities, which could severely limit their market price and liquidity of our securities. These requirements may restrict the ability of broker-dealers to sell our common stock and may affect your ability to resell our common stock. State Securities - Blue Sky Laws There is no public market for our common stock, and there can be no assurance that any market will develop in the foreseeable future. Transfer of our common stock may also be restricted under the securities regulations or laws promulgated by various states and foreign jurisdictions, commonly referred to as “Blue Sky” laws. Absent compliance with such individual state laws, our common stock may not be traded in such jurisdictions. Because the securities registered hereunder have not been registered for resale under the Blue Sky laws of any state, the holders of such shares and persons who desire to purchase them in any trading market that might develop in the future, should be aware that there may be significant state Blue-Sky law restrictions upon the ability of investors to sell the securities and of purchasers to purchase the securities. Accordingly, investors may not be able to liquidate their investments and should be prepared to hold the shares of our common stock for an indefinite period of time. Selling security holders may contact us directly to ascertain procedures necessary for compliance with Blue Sky Laws in the applicable states relating to sellers and/or purchasers of our shares of common stock. Limitations Imposed by Regulation M Under applicable rules and regulations under the Securities Exchange Act of 1934, as amended, any person engaged in the distribution of the shares may not simultaneously engage in market making activities with respect to our common stock for a period ofbusiness days prior to the commencement of such distribution. In addition and without limiting the foregoing, each selling security holder will be subject to applicable provisions of the Securities Exchange Act of 1934, as amended, and the associated rules and regulations thereunder, including, without limitation, Regulation M, which may limit the timing of purchases and sales of shares of our common stock by the selling security holders. We will make copies of this Prospectus available to the selling security holders and will inform them of the need for delivery of copies of this Prospectus to purchasers at or prior to the time of any sale of the shares offered hereby. We assume no obligation to so deliver copies of this Prospectus or any related Prospectus supplement. 15 SELLINGSHAREHOLDERS We are registering an aggregate of 569,500 shares of common stock for resale by the selling security holders listed in the table below. All expenses incurred with respect to the registration of the common stock will beborne by us, but we will not be obligated to pay any underwriting fees, discounts, commissions or other expenses incurred by the selling security holders in connection with the sale of such shares. The following tables set forth information with respect to the maximum number of shares of common stock beneficially owned by the selling security holders named below and as adjusted to give effect to the sale of the shares offered hereby. The shares beneficially owned have been determined in accordance with rules promulgated by the Securities and Exchange Commission, and the information is not necessarily indicative of beneficial ownership for any other purpose. The information in the table below is current as of the date of this Prospectus. All information contained in the table below is based upon information provided to us by the selling security holders and we have not independently verified this information. The selling security holders are not making any representation that any shares covered by this Prospectus will be offered for sale. The selling security holders may from time to time offer and sell pursuant to this Prospectus any or all of the common stock being registered. Except as indicated in the notes to the table below, none of the selling security holders held any position or office with us, nor are any of the selling security holders associates or affiliates of any of our officers or directors. Except as indicated below, no selling security holder is the beneficial owner of any additional shares of common stock or other equity securities issued by us or any securities convertible into, or exercisable or exchangeable for, our equity securities. Except as indicated below, no selling security holder is a registered broker-dealer or an affiliate of a broker-dealer. For purposes of this table, beneficial ownership is determined in accordance with the Securities and Exchange Commission rules, and includes investment power with respect to shares and shares owned pursuant to warrants or options exercisable within 60 days. The percentages of shares beneficially owned are based on 4,107,000 shares of our common stock issued and outstanding as of the date hereof on a fully diluted basis. We may require the selling security holders to suspend the sales of the securities offered by this Prospectus upon the occurrence of any event that makes any statement in this Prospectus or the related Registration Statement untrue in any material respect or that requires the changing of statements in these documents in order to make statements in those documents not misleading. 16 Name of selling shareholder Number of shares to be sold Maximum # of shares to be offered Ownership % after Sale Howard Kaplan (17) * Kelly Kaplan (18) * Michael E Tobler (3) * Launa Whalen (5) * Edward Whalen (6) * Victor Uscilla (10) * Theresa Uscilla (11) * Linda Carlsen * Conrad Huss * Lisa North (9) * Thaddeus North (3),(8) * Ryan Onthank (12) * R. Pierce Onthank Sr (1) * R. Pierce Onthank Jr (4) * Susan Onthank (16) * Jeremy Curtis Quinn * Sean Vazquez (7) * Grace Neuert (7) * Chris Neuert (7) * Derek Cahill * Robert Kudrick Jr * Henry Howard * Narine Persaud (13) * Sabrina Persaud (14) * Richard Persaud (15) * John Murphy * Michael George (3) * Criag Lenahan (2) * Marianne Lenahan (7) * Benjamin Prince * Shane Miller * Leam B Odette * Ryan Alan Neely * James Cavallo * David Kliminzak * Daniel Luciano (19) * Totals *less than 1% (1) Includes 12,500 shares held by Susan Onthank, Mr. Onthank Sr.’s spouse.Mr. Onthank is the father of Ryan and R. Pierce Onthank, Jr., his adult sons. (2)Mr. Lenahanis the adult son of Marianne Lenahan.Mr. Lenahan is of legal age, has sole and dispositive rights over the disposal of her shares and the voting rights attached thereto and is not directly or indirectly influenced or controlled by his parents. (3) Affiliate of a broker-dealer.Selling stockholder has certified that at the time he/she purchased the shares being registered hereunder, he/she had no agreements or understandings, directly or indirectly with any person to distribute the subject securities.All of these shares were purchased in the ordinary course of business. (4) Mr. Onthank,Jr. is the adult son of R. Pierce Onthank, Sr. and Susan Onthank and brother of Ryan Onthank.Mr. Onthank is of legal age, has sole and dispositive rights over the disposal of his shares and the voting rights attached thereto and is not directly or indirectly influenced or controlled by his parents or siblings. (5) Includes 5,000 shares held by Edward Whalen, Mrs. Whelan’s spouse. (6) Includes 5,000 shares held by Launa Whalen, Mr. Whelan’s spouse. (7) Mother of Craig Lenahan, her adult son. (8) Includes 5,000 shares held by Lisa North, Mr. North’s spouse. (9) Includes 5,000 shares held by Thaddeus North, Mrs. North’s spouse. (10) Includes 5,000 shares held by Theresa Uscilla, Mr. Uscilla’s spouse. (11) Includes 5,000 shares held by Victor Uscilla, Mrs. Uscilla’s spouse. (12) Mr. Onthank is the adult son of R. Pierce Onthank, Sr. and Susan Onthank and brother of Pierce Onthank, JrMr. Onthank is of legal age, has sole and dispositive rights over the disposal of his shares and the voting rights attached thereto and is not directly or indirectly influenced or controlled by his parents or siblings. (13) Includes 12,500 shares held by Sabrina Persaud, Mr. Persaud’s spouse.Mr. Persaud is also the father of Richard Persaud, his adult son. (14)Includes 12,500 shares held by Bodhnarine Persaud, Mrs. Persaud’s spouse.Mrs. Persaud is also the mother of Richard Persaud, her adult son. (15)Mr. Persaud is the adult son of Bodhnarine and Sabrina Persaud.Mr. Persuad is of legal age, has sole and dispositive rights over the disposal of his shares and the voting rights attached thereto and is not directly or indirectly influenced or controlled by his parents. (16)Includes 12,500 shares held by R. Pierce Onthank, Sr., Ms. Onthank’s spouse.Ms. Onthank is also the mother of Ryan and R. Pierce Onthank, Jr., her adult sons. (17)Includes 5,000 shares held by Kelly Kaplan, Mr. Kaplan’s spouse. (18)Includes 75,000 shares held by Howard Kaplan, Mrs. Kaplan’s spouse. (19)Daniel Luciano is legal counsel to the Company and is providing the legal opinion for the validity of the common stock being offered by this prospectus. 17 PLAN OF DISTRIBUTION The selling security holders may sell some or all of their shares at a fixed price of $0.10 per share until our shares are quoted on the OTC QB and thereafter at prevailing market prices or privately negotiated prices.The fixed price of $0.10 has been determined as the selling price based upon the original purchase price paid by certain selling shareholders of $0.02 plus an increase based on the fact the shares will be liquid and registered.Prior to being quoted on the OTC QB, shareholders may sell their shares in private transactions to other individuals. Although our common stock is not listed on a public exchange, we will be filing to obtain a listing on the OTC QB soon after the effectiveness of this Registration Statement. In order to be quoted on the OTC QB, a market maker must file an application on ourbehalf in order to make a market for our common stock. There can be no assurance that a market maker will agree to file the necessary documents withFINRA, nor can there be any assurance that such an application for quotation will be approved. There isno assurance that an active tradingmarket for our shares will develop, or, if developed, that it will be sustained.In the absence of a trading market or an active trading market, investors may be unable to liquidate their investment or make any profit from the investment. The selling shareholders may use any one or more of the following methods when disposing of shares or interests therein: ● ordinary brokerage transactions and transactions in which the broker-dealer solicits purchasers; ● block trades in which the broker-dealer will attempt to sell the shares as agent, but may position and resell a portion of the block as principal to facilitate the transaction; ● purchases by a broker-dealer as principal and resale by the broker-dealer for its account; ● an exchange distribution in accordance with the rules of the applicable exchange; ● privately negotiated transactions; ● short sales effected after the date the registration statement of which this Prospectus is a part is declared effective by the SEC; ● through the writing or settlement of options or other hedging transactions, whether through an options exchange or otherwise; ● broker-dealers may agree with the selling shareholders to sell a specified number of such shares at a stipulated price per share; and ● a combination of any such methods of sale. 18 The selling shareholders may, from time to time, pledge or grant a security interest in some or all of the common stock owned by them and, if they default in the performance of their secured obligations, the pledgees or secured parties may offer and sell the common stock, from time to time, under this prospectus, or under an amendment to this prospectus under Rule 424(b)(3) or other applicable provision of the Securities Act amending the list of selling shareholders to include the pledgee, transferee or other successors in interest as selling shareholders under this prospectus. The selling shareholders also may transfer the securities in other circumstances, in which case the transferees, pledgees or other successors in interest will be the selling beneficial owners for purposes of this prospectus. In connection with the sale of our common stock or interests therein, the selling shareholders may enter into hedging transactions with broker-dealers or other financial institutions, which may in turn engage in short sales of the common stock in the course of hedging the positions they assume. The selling shareholders may also sell shares of our common stock short and deliver these securities to close out their short positions, or loan or pledge the common stock to broker-dealers that in turn may sell these securities. The selling shareholders may also enter into option or other transactions with broker-dealers or other financial institutions or the creation of one or more derivative securities which require the delivery to such broker-dealer or other financial institution of shares offered by this prospectus, which shares such broker-dealer or other financial institution may resell pursuant to this prospectus (as supplemented or amended to reflect such transaction). The aggregate proceeds to the selling shareholders from the sale of the common stock offered by them will be the purchase price of the common stock less discounts or commissions, if any. Each of the selling shareholders reserves the right to accept and, together with their agents from time to time, to reject, in whole or in part, any proposed purchase of common stock to be made directly or through agents. We will not receive any of the proceeds from this offering. Broker-dealers engaged by the selling shareholders may arrange for other broker-dealers to participate in sales. Broker-dealers may receive commissions or discounts from the selling shareholders (or, if any broker-dealer acts as agent for the purchase of shares, from the purchaser) in amounts to be negotiated. The selling shareholders do not expect these commissions and discounts to exceed what is customary in the types of transactions involved, and in no case will the maximum compensation received by any broker-dealer exceed eight percent (8%). The selling shareholders also may resell all or a portion of the shares in open market transactions in reliance upon Rule 144 under the Securities Act, provided that they meet the criteria and conform to the requirements of that rule. Any underwriters, agents, or broker-dealers, and any selling shareholders who are affiliates of broker-dealers, that participate in the sale of the common stock or interests therein may be “underwriters” within the meaning of Section 2(11) of the Securities Act. Any discounts, commissions, concessions or profit they earn on any resale of the shares may be underwriting discounts and commissions under the Securities Act. Selling shareholders who are “underwriters” within the meaning of Section 2(11) of the Securities Act will be subject to the prospectus delivery requirements of the Securities Act. We know of no existing arrangements between any of the selling shareholders and any other stockholder, broker, dealer, underwriter, or agent relating to the sale or distribution of the shares, nor can we presently estimate the amount, if any, of such compensation. See “Selling shareholders” for description of any material relationship that a stockholder has with us and the description of such relationship. To the extent required, the shares of our common stock to be sold, the names of the selling shareholders, the respective purchase prices and public offering prices, the names of any agents, dealer or underwriter, any applicable commissions or discounts with respect to a particular offer will be set forth in an accompanying prospectus supplement or, if appropriate, a post-effective amendment to the registration statement that includes this prospectus. In order to comply with the securities laws of some states, if applicable, the common stock may be sold in these jurisdictions only through registered or licensed brokers or dealers. In addition, in some states the common stock may not be sold unless it has been registered or qualified for sale or an exemption from registration or qualification requirements is available and is complied with. We have advised the selling shareholders that the anti-manipulation rules of Regulation M under the Exchange Act may apply to sales of shares in the market and to the activities of the selling shareholders and their affiliates. In addition, we will make copies of this prospectus (as it may be supplemented or amended from time to time) available to the selling shareholders for the purpose of satisfying the prospectus delivery requirements of the Securities Act. The selling shareholders may indemnify any broker-dealer that participates in transactions involving the sale of the shares against certain liabilities, including liabilities arising under the Securities Act. 19 DESCRIPTION OF SECURITIES Authorized Capital Stock We are authorized to issue 75,000,000 shares of common stock, $0.0001 par value per share, and 15,000,000 shares of preferred stock, $0.0001. Common Stock As of the date hereof, 4,107,000 shares of common stock are issued and outstanding. The holders of our common stock have equal ratable rights to dividends from funds legally available if and when declared by our board of directors and are entitled to share ratably in all of our assets available for distribution to holders of common stock upon liquidation, dissolution or winding upof our affairs. Our common stock does not provide the right to a preemptive, subscription or conversion rights and there are no redemption or sinking fund provisions or rights. Our common stock holders are entitled to one non-cumulative vote per share on all matters on which shareholders may vote. We refer you to our Articles of Incorporation, Bylaws and the applicable statutes of the state of Delaware for a more complete description of the rights and liabilities of holders of our securities.All material terms of our common stock have been addressed in this section. Holders of shares of our common stock do not have cumulative voting rights, which means that the holders of more than 50% of the outstanding shares, voting for the election of directors, can elect all of the directors to be elected, if they so choose, and, in that event, the holders of the remaining shares will not be able to elect any of our directors. 20 Holders As of the date hereof, we have 40 shareholders holding 4,107,000 shares of our issued and outstanding common stock. Dividend Policy It is unlikely that we will declare or pay cash dividends in the foreseeable future. We intend to retain earnings, if any, to expand our operations. To date, we have paid no dividends on our shares of common stock and have no present intention of paying any dividends on our shares of common stock in the foreseeable future. The payment by us of dividends on the shares of common stock in the future, if any, rests solely within the discretion of our board of directors and will depend upon, among other things, our earnings, capital requirements and financial condition, as well as other factors deemed relevant by our board of directors. Undesignated Preferred We are also authorized to issue 15,000,000 shares of undesignated preferred stock. Pursuant to our Articles of Incorporation, our Board of Directors has the power, without further action by the holders of the common stock, to designate the relative rights and preferences of the preferred stock, and issue the preferred stock in one or more series as designated by the Board of Directors. The designation of rights and preferences could include preferences as to liquidation, redemption and conversion rights, voting rights, dividends or other preferences, any of which may be dilutive of the interest of the holders of the common stock or the preferred stock of any other series. The Board of Directors effects a designation of each series of preferred stock by filing with the Delaware Secretary of State a Certificate of Designation defining the rights and preferences of each series. Documents so filed are matters of public record and may be examined according to procedures of the Delaware Secretary of State, or copies may be obtained from us. Our Board of Directors has not designated any series or issued any shares of preferred stock at this time. The ability of directors, without security holder approval, to issue additional shares of preferred stock could be used as an anti-takeover measure. Anti-takeover measures may result in you receiving less compensation for your stock. The issuance of preferred stock creates additional securities with dividend and liquidation preferences over common stock, and may have the effect of delaying or preventing a change in control without further security holder action and may adversely affect the rights and powers, including voting rights, of the holders of common stock. In certain circumstances, the issuance of preferred stock could depress the market price of the common stock. Market for Securities There is currently no public trading market for our common stock. We intend to apply for quotation of our common stock on the OTC QB. Equity Compensation Plan Information We have no plans for establishing an equity compensation plan, but reserve the right to do so in the future. We currently do not have any equity compensation plans or securities authorized for issuance under equity compensation plans. Warrants and Options There are no outstanding warrants or options to purchase our securities. 21 Transfer Agent The transfer agent for our common stock is Issuer Direct Corporation, 500 Perimeter Park Drive, Suite D, Morrisville, North Carolina 27560, telephone: (919) 481-4000. LEGAL MATTERS The validity of the common stock offered by this prospectus will be passed upon for us by Daniel H. Luciano, Esq., Califon New Jersey. EXPERTS The financial statements of our company included in this prospectus and in the registration statement have been audited by Rosenberg, Rich, Baker Berman & Co., independent registered public accounting firm, to the extent and for the periods set forth in their report appearing elsewhere herein and in the registration statement, and are included in reliance on such report, given the authority of said firm as an expert in auditing and accounting. 22 DESCRIPTION OF BUSINESS We are a consulting company for the small business enterprise market (hereinafter referred to as the “SME Market”).In general, SME Market companies range from sole proprietors – the one-person operation with no employees to those companies that have up to 50 employees.We target those SME companies with limited resources and/or infrastructure looking to outsource all or part of their operations and/or corporate level functions.We initially recommend clients start with outsourcing one or more of these areas;financial and management reporting, accounting, tax reporting, legal and compliance, human resource management or sales and marketing (collectively our “Business Services”). We also look to help clients identify, implement and maintain business software products that are currently available in the marketplace that help streamline business operations through automation (our “Managed Software Services”).Our Business Services and Managed Software Services are collectively referred to as our Services. Our Services areprovided to clients on a project-based fee arrangement or a fixed term agreement with an initial retainer and monthly or periodic payments. Our fixed term agreements generally arise when a client requires a service and does have the internal manpower to fulfill the responsibility.These agreements may be terminated with 30 days notice. We deliver ourServices through in-house personnel and outside independent contractors which we directly engage to support our clients. We compensate these consultants directly based on the amount of services provided and the gross revenues resulting from those services. In most instances our consultants provide the entirety of the client services, and in which case, we have compensated our consultants between 30% and 55% of gross revenues. We believe that the low end of the range that we have paid may be slightly lower than industry standards. All billing and related contractual agreements are made directly between our clients and our company. Presently, our sole officer provides accounting, financial and management reporting, accounting and human resource services to our clients. We expect to increase our in house personnel and provide additional in house services as our business develops in the future. In addition, at the present time, we use three independent contractors, including the spouse of our sole officer and director, to provide Services to our clients which include financial and management reporting, tax reporting, legal and compliance and sales and marketing. We plan to expand our access to outside independent contractors capable of providing Services to clients.We believe our business model allows clients to access quality service providers on an as needed basis, thus eliminating fixed overhead costs. Moreover, we manage all of our Services, irrespective of whether they are provided by in house personnel or are outsourced to independent contractors. This feature lessens the responsibilities of client management personnel.We believe that by combining ouroutsourced business consulting services and existing software products in the marketplace, we help clients cost effectively and efficiently build and maintain their business plans. The software product database for our Managed Software Services is developed based upon our review of available business automation software and through the feedback from clients that use such services.Our Business Services are either provided by internal personnel or outside independent contractors that we retain to assist with delivering our Services.Currently, we have only one independent contractor agreement with the spouse of our chief executive officer, president and major shareholder’s spouse.The spouse has experience in all areas of our offering and the agreement generally provides for him performing client delivery services.We also have a list of approximately 100 business automation software products. Our Market Within the SME Market classification there are considerable company variation. There are hundreds if not thousands of types of small businesses. Just taking the NAICS (the North American Industry Classification System) or the SIC codes (the UK Standard Industrial Classification), there are over 1,000 classifications of business types from suppliers of asbestos products to X-ray apparatus.However, we try to collapse these many categories into three broad groups: ● Companies that produce, manufacture or process things; ● Companies that retail, distribute or merchant things; or ● Companies that offer professional advice or knowledge-based services. Within SME Market, we understand that the sole proprietor is very different to the company that employs 50 people. We believe enterprises experience a change of focus once they employ just a few people.Once an enterprise employs additional staff, we believe management begins to place more emphasis on the subject of revenue growth and expense management. We use a businesslife cycle approach and consider how the needs of SME businesses change as they grow and mature within the cycle. 23 A framework for such thinking about this is presented in Figure 1 below. Figure 1. Our Opportunity SME company owners and managers often are tasked with functioning in a number of capacities in order to grow their business.However, at some point in time in the growth curve (Figure 1), a business owner or manager is faced with the decision of continuing to function in a number of capacities or to seek outside assistance. To help with this decision, we bring outsourced people, business processes and software tools to businesses to reduce costs and torun more efficiently and effectively. We believe that if a small business doesn’t embrace and leverage the power of outsourcing and automation, it significantly limits the company’s ability to keep pace with business growth goals and objectives.As such, we believe that our Services met a large un-met need for SME companies. The SME Market is particularly attractive because: ● it is large, continues to grow and remains underserved by professional services companies; and ● it typically has fewer in-house resources than larger businesses and, as a result, is generally more dependent on external resources; 24 Our Strategy Our strategy for growing our operations includes: ● Rolling out various outbound sales and marketing campaigns to grow our client base; ● Expanding our outsourced consultant base to assist in cost efficiently delivering our services; and ● Growth through acquisition or strategic reseller agreements with complementary service providers and software product companies. 25 Our Clients and Client Contracts Currently, our services are provided to clients on a project-based fee arrangement or a fixed term agreement with an initial retainer and monthly or periodic payments.Our client relationships are codified in a client services agreement. Generally the agreementspermits cancellation by either party upon 30 days’ written notice.In addition, we may terminate the agreement at any time for specified breach of contract, including nonpayment or failure to follow our workplace safety recommendations. The client services agreement also provides for indemnification of us by the client against losses arising out of any default by the client under the agreement, including failure to comply with any employment-related, health and safety, or immigration laws or regulations. As of the date of this prospectus, we have agreements with four client companies.Since inception we have had eleven different clients.For our existing clients, we currently provide financial and management reporting, accounting, tax reporting, sales and marketing and human resource managementFor prior clients, we also have worked on special projects, including receivable collections, payroll processing and document storage and cyber security protection.For each client, we also have identified at least one subscription based software product to use to more cost effectively manage their business.These products include accounting software and compliance and risk management software. Competition The business environment in which we operate is characterized by intense competition and fragmentation.We are not aware of reliable statistics regarding the number of its competitors, but certain large, well-known companies typically compete with us in the same markets and also have greater financial and marketing resources than we do, including Automatic Data Processing, Inc., Manpower, Inc., Kelly Services, Inc., Insperity,Inc., TriNet, Group, Inc. and Paychex,Inc. We may face additional competition in the future from new entrants to the field, including other staffing services companies, payroll processing companies and insurance companies. The principal competitive factors in the business environment in which we operate are price and level of service. Our Sales and Marketing Plans Initial marketing efforts will be geared toward raising awareness of our Services.This will primarily be accomplished by standard lead generation activities such as pay-per-click advertising, search engine optimization and standard email, phone call and letter correspondence to targeting client listing.We anticipate that in the future our clients will be a good resource for referring clients to the business. We believe the SME Market is easier to reach than medium-large corporate organizations. The small size makes them more accessible. In most cases, the business owner controls the check-book, very often answers the phone and generally makes quick decisions. Most SME Market businesses can be easily found in directories.In many countries, they receive a free and automatic entry into the commercial Yellow Pages. They also can be found in accessible databases owned by companies such as Experian or Dun & Bradstreet from these sources, lists can be acquired for a fee.For a relatively small budget we can gain access tothousands of names of SME Market target clients to a specification of choice. Description of our Services For definition and delivery process design, we have categorized our outsourcing Services into two products.The Services maybe combined or delivered separately: 1. Business Process Outsourcing (“BPO”).BPO solutionsrange from providing selected business process services to providing entire back office and department support. Clients needs for business process outsourcing may be as simple as interim staff support, or as complex as a complete outsourcing of their department functions with high-level support and oversight by experts. We recommend that theprimary areas a business should look to outsource are: ● Financial and Management Reporting ● Accounting and Bookkeeping, including, accounts receivable and payable processing, payroll processing ● Tax reporting and compliance ● Sales & Marketing, ● Legal and Compliance, and ● Human Resource Management 2. Software Managed Outsourcing (“SMO”).SMO is an essential tool for small businesses looking to run more efficiently and effectively. With this service, we look to help clients identify, implement and maintain business software products currently available in the marketplace that help streamline business operations.By using available software products, usually purchased as a monthly subscriptions, businesses don’t have to make the permanent, large investment of purchasing software. Instead, they pay a monthly fee for a cloud based, software product. More About Business Process Outsourcing (BPO) 26 The very idea of outsourcing may scare clients since it involves handing away the responsibilities of a part of your business to someone else who is not even on location. While we don’t recommend clients outsource the very core of their company, there are ways that outsourcing certain parts which can have great benefits, including; ● Allowing businesses to centralize the important operations; ● Ensuring business finance and accounting will be best taken care of when handed to a professional. Instead of businesses trying to do their own books, they can hire a quality accountant and trust that the books are being done right; ● Saving money. Since businesses will be freeing up employee time to handle the integral parts of your business, they can save a money; and ● Leaving the professional jobs to the professionals. Chances are, there are certain aspects of a business that are being handled by people who do not specialize in that area. This could lead to subpar work simply because the employee is not properly trained. More About Software Managed Outsourcing (SMO) Evaluatingavailable business software products can be a daunting task for management. How do you choose the right software (or app) for your organization? How do you sort through the marketing and sales hype? And how can you tell which vendor will be with you for the long haul and which will disappear after the sale? 27 These are just some of the questions business owners and managers face when evaluating technology solutions to business problems. We believe most businesses never thought of all the options they have to reap the benefits of off-the-shelve software applications. We continue to develop our master database of recommended software applications. The basic categories of software tools we screen for potential use include: ● Collaboration Software ● Customer Management Software ● Finance & Accounting Software ● HR & Employee Management Software ● Integration Solutions Software ● Internet & Online Software ● Communications Software ● IT Management Software ● Marketing Software ● Operations Management Software ● Project Management & Planning Software ● Sales Software 28 How we Engage Clients: So that we ensure a proper match of our Services with a client’s needs, we require clients to complete initial engagement sizing questionnaires.Below we have included screen shots and expanded three of the areas noted as an example (Area 1 - Online Revenue Generation, Area 2 – Non-Core Expense Management and Area 3 – Insurance Optimization).For complete online forms refer to our website at www.rboutsourcing.com. The information contained in our web-site is not incorporated into this prospectus. 29 30 31 As part of our client engagement delivery process, as applicable, we have clients complete a variety of business maturity grading reports. We currently have five grading tools: 1. Financial Management Maturity Grader 2. Digital Marketing Maturity Grader 3. Performance-Based Management Grader 4. Overall Revenue Maturity Grader 5. Overall Revenue Check-Up The purpose of these grading tools are to identify those areas where a client has policy and procedure weaknesses and allow us to better focus our services to target the quickest improvements which save money and increase revenue. Below we have provided snapshots of our online grading tools.For the total online forms visit our website at www.rboutsourcing.com. 32 33 34 35 36 37 38 39 40 41 Seasonality The Company’s operating results can be affected by the seasonal fluctuations in client expenditures. Expenditures in the outsourced business consulting and the purchase of managed software products can be negatively impacted during the first quarter of the year when clients are finalizing their budgets. Quarterly results generally fluctuate depending on, among other things, the number of billing days in a quarter and the seasonality of clients’ businesses. The business is also affected by the timing of holidays and seasonal vacation patterns, generally resulting in lower revenues and gross profit in the fourth quarter of each year, not considering any non-seasonal impact. Extreme weather conditions may also affect demand in the first and fourth quarters of the year as certain clients’ facilities are located in geographic areas subject to closure or reduced hours due to inclement weather. Government Regulations The Company is a consulting andis generally subject to one or more of the following types of government regulation: (1)regulation of the employer/employee relationship between a firm and its employees, including tax withholding or reporting, social security or retirement, benefits, workplace compliance, wage and hour, anti-discrimination, immigration and workers’ compensation; (2) registration, licensing, record keeping and reporting requirements; and (3)federal independent contractor compliance.The Company believes it is in material compliance with all employee related statutes. We have not incurred and do not anticipate incurring any expenses associated with environmental laws. DESCRIPTION OF PROPERTY Our executive office address is currently located at Wework Commons, South Station, 745 Atlantic Ave.,Boston, MA 02111. The fixed monthly rent is $95 and commenced in February 2016. The arrangement is month to month. LEGAL PROCEEDINGS We are currently not involved in any litigation that we believe could have a material adverse effect on our financial condition or results of operations. To our knowledge, there is no action, suit, proceeding, inquiry or investigation before or by any court, public board, government agency, self-regulatory organization or body pending or, to the knowledge of our executive officers, threatened against or affecting our company, our common stock, or any of our officers or directors in their capacities as such, in which an adverse decision could have a material adverse effect. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS There is presently no established public trading market for our shares of common stock. We anticipate applying forquoting of our common stock on the OTC QB upon the effectiveness of the registration statement of which this prospectus forms apart. However, we can provide no assurance that our shares of common stock will bequoted on the OTC QB or, if traded, that a public market will materialize. Holders of Our Common Stock As of the date of this registration statement, we had40 shareholders of our common stock. 42 Stock Option Grants To date, we have not granted any stock options. Transfer Agent and Registrar The transfer agent for our common stock is Issuer Direct Corporation, 500 Perimeter Park Drive, Suite D, Morrisville, NC 27560, telephone: (919) 481-4000. Dividends Since inception we have not paid any dividends on our common stock. We currently do not anticipate paying any cash dividends in the foreseeable future on our common stock, when issued pursuant to this offering. Although we intend to retain our earnings, if any, to finance the exploration and growth of our business, our Board of Directors will have the discretion to declare and pay dividends in the future. Payment of dividends in the future will depend upon our earnings, capital requirements, and other factors, which our Board ofDirectors may deem relevant. Recent Sales of Unregistered Securities Common Stock Issuance to Founders On July 23, 2013, we issued 3,500,000 of our restricted common stock to Mountain Laurel Holdings Inc (MHL), a corporation 100% owned by our Chief Executive office and sole board member.MHL contributed $25,000 for such shares. Common Stock Offering On December 30, 2014 we closed our common stock offering.We sold an aggregate of 525,000 shares of common stock at a price of $0.02 per share to 37 investors for gross proceeds of $10,500.The offering was closed in two tranches: (i) September 29, 2014: 200,000 shares sold to 13 investors for gross proceeds of $4,000; and (ii) December 30, 2014: 325,000 shares sold to 25 investors.On February 16, 2016, we issued 87,000 shares of common stock to our counsel for services to be rendered for the registration statement. The offer and sale of such shares of our common stock was effected in reliance on the exemptions for sales of securities not involving a public offering, as set forth in Rule 504 promulgated under the Securities Act and in Section4(2) of the Securities Act, based on the following: (a)we were not subject to the reporting requirements of Section 13 or 15(d) of the Exchange Act; (b) the investors confirmed to us that they were either “accredited investors,” as defined in Rule 501 of Regulation D promulgated under the Securities Act or had such background, education and experience in financial and business matters as to be able to evaluate the merits and risks of an investment in the securities; (c)there was no public offering or general solicitation with respect to the offering; (d)the investors were provided with certain disclosure materials and all other information requested with respect to our company; (e) the investors acknowledged that they had a reasonable opportunity to ask questions and receive answers concerning the offering and our business, financial condition, results of operations and prospects (f)the investors acknowledged that all securities being purchased were “restricted securities” forpurposes of the Securities Act, and agreed to transfer such securities only in a transaction registered under the Securities Act or exempt from registration under the Securities Act; and (g)a legend was placed on the certificates representing each such security stating that it was restricted and could only be transferred if subsequently registered under the Securities Act or transferred in a transaction exempt from registration under the Securities Act. Stock for Services Rendered On February 16, 2016, the Board of Directors approved an agreement with legal counsel for the Company which included; the issuance of 82,000 shares of common stock and the total payment of $15,000 to legal counsel for services related to the Company’s Form S-1 Registration Statement. 43 AVAILABLE INFORMATION We arefiling with the SEC this registration statement on Form S-1 under the Securities Act with respect to the common stock offered hereby. This prospectus, which constitutes part of the registration statement, does not contain all of the information set forth in the registration statement and the exhibits and schedule thereto, certain parts of which are omitted in accordance with the rules and regulations of the SEC. For further information regarding our common stock and our company, please review the registration statement, including exhibits, schedules and reports filed as a part thereof. Statements in this prospectus as to the contents of any contract or other document filed as an exhibit to the registration statement, set forth the material terms of such contract or other document but are not necessarily complete, and in each instance reference is made tothe copy of such document filed as an exhibit to the registration statement, each such statement being qualified in all respects by such reference. We are also subject to the informational requirements of the Exchange Act which requires us to file reports, proxy statements and other information with the SEC. Such reports, proxy statements and other information along with the registration statement, including the exhibits and schedules thereto, may be inspected at public reference facilities of the SEC attreet N.E., WashingtonD.C.20549. Copies of such material can be obtained from the Public Reference Section of the SEC at prescribed rates. You may call the SEC at 1-800-SEC-0330 for further information on the operation of the public reference room. Because we file documents electronically with the SEC, you may also obtain this information by visiting the SEC’s Internet website at http://www.sec.gov. 44 RESULTS-BASED OUTSOURCING INC (FORMERLY DIGITAL COMMERCE SOLUTIONS INC) FINANCIAL STATEMENTS FOR THE PERIOD ENDED DECEMBER 31, 2 45 RESULTS-BASED OUTSOURCING INC (FORMERLY DIGITAL COMMERCE SOLUTIONS INC) INDEX TO FINANCIAL STATEMENTS DECEMBER 31, 2015 Report of Independent Registered Public Accounting Firm F-2 Financial Statements Balance Sheets as of December 31, 2015 and 2014 F-3 Statements of Operations for the years ended December 31, 2015 and December 31, 2014 F-4 Statements of Stockholders’ Equity(Deficit) for the period from December 31, 2013 through December 31, 2015 F-5 Statements of Cash Flows for the years ended December 31, 2015 and December 31, 2014 F-6 Notes to Financial Statements F-7 Unaudited Interim Financial Statements Balance Sheet as of March 31, 2016 (Unaudited) and December 31, 2015 F-13 Statement of Operations for the three months ended March 31, 2016 and2015 (unaudited) F-14 Statement of Changes in Stockholders’ Equity (Deficit) from December 31, 2015 to March 31, 2016 (unaudited) F-15 Statement of Cash Flow for the three months ended March 31, 2016 and 2015(unaudited) F-16 Notes to Financial Statements F-17 F-1 REPORT OF REGISTERED INDEPENDENT AUDITORS To the Board of Directors and Stockholders of Results Based Outsourcing, Inc. We have audited the accompanying balance sheets of Results Based Outsourcing, Inc. as of December 31, 2015 and 2014, and the related statement of operations, stockholders equity, and cash flows for the years then ended. Results Based Outsourcing, Inc.'s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Results Based Outsourcing, Inc. as of December 31, 2015 and 2014, and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As more fully discussed in Note 1 to the financial statements, the Company has a limited operating history and its continued growth is dependent upon obtaining additional financing to fund future obligations and pay liabilities arising from normal business operations. These conditions raise substantial doubt about its ability to continue as a going concern. Management's plans in regard to these matters are also described in Note 1. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Rosenberg Rich Baker Berman & Company Somerset, New Jersey February 29, 2016 F-2 RESULTS-BASED OUTSOURCING INC (FORMERLY DIGITAL COMMERCE SOLUTIONS INC) BALANCE SHEETS AS OF DECEMBER 31, 2 ASSETS CURRENT ASSETS: Cash or cash equivalents $ $ Due from shareholder Prepaid expenses - TOTAL CURRENT ASSETS Fixed assets, net - TOTAL ASSETS $ $ LIABILIATIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Related party payable - Accrued taxes TOTAL CURRENT LIABILITIES TOTAL LIABILITIES Committment and Contingencies STOCKHOLDERS'EQUITY: Preferred stock, $.0001 par value, 15,000,000 shares authorized, none issued and outstanding - - Common stock, $.0001 par value, 75,000,000 shares authorized, and 4,025,000 shares issued and outstanding, as of December 31, 2015 and 2014, respectively Additional paid-in capital Retained deficit ) ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes to financial statements are an integral part of these statements. F-3 RESULTS-BASED OUTSOURCING INC (FORMERLY DIGITAL COMMERCE SOLUTIONS INC) STATEMENT OF OPERATIONS FOR THE YEARS ENDED DECEMBER 31, 2 Year Ended December 31, Year Ended December 31, Revenues: Professional service revenues $ $ Client expense reimbursement - Total Revenues Cost of revenues - Cost of revenues from a related party Gross Profit Operating expenses: General and administrative General and administrative costs from a related party Total operating expenses Net Income (Loss) from operations ) Net Income (Loss) before taxes ) Income tax provision - - Net Income (loss) applicable to common shareholders $ $ ) Net income( loss) per share - basic and diluted $ $ ) Weighted number of shares outstanding - Basic and diluted The accompanying notes to financial statements are an integral part of these statements. F-4 RESULTS-BASED OUTSOURCING INC (FORMERLY DIGITAL COMMERCE SOLUTIONS INC) STATEMENT OF STOCKHOLDERS' EQUITY(DEFICIT) FOR THE PERIOD FROM DECEMBER 1, 2013 THROUGH DECEMBER 31, 2015 Preferred Stock Common Paid-In Retained Stockholders' Shares Par Value Shares Par Value Capital Deficit Equity (Deficit) Balance December 31, 2013 - $
